Citation Nr: 1121957	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-45 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from April 1980 to June 1980 and from November 1985 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 RO rating decision that, in pertinent part, denied service connection for peripheral neuropathy of the right upper extremity.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9, received in November 2009, the Veteran requested a hearing before the Board sitting at the RO (Travel Board hearing).

The records on file do not show that the Veteran was ever scheduled for a hearing and they do not show that he ever withdrew his request for a hearing.

As the Veteran has requested a Travel Board hearing, the case must be returned to the RO to arrange such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


